Office Action Summary

Claims 1-9 and 13-29 are pending in the application.    

Allowable Subject Matter
Claims 1-9 and 13-29 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-9 and 13-29 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record are PettyJohn (U.S. Publication No. 2015/017,0256), Bettis (U.S. Patent No.10,282,696), and Ritchey (U.S. Publication No. 2012/011,3209).  Pettyjohn, a system and method for presenting three dimensional location information on a two dimensional display, teaches determining a target object stored inside the storage space, and determining a target storage location of the target stored object based on the three dimensional spatial model, navigational instructions between the two points, transmits navigational and/or map data to the user, which is used to provide a
visual representation of the location of the user in the storage location and navigational data to direct the user to a particular location, a target storage location typically comprises product identification information, manufacturer and/or supplier and/or distributor, or SKU, a target storage location generally comprises information about the location of the product in a shelving or gondolas and/or an x- and y-coordinate identification with respect to an origin point, obtaining a navigation route based on location information of an augmented reality (AR) device and the target storage location; and rendering corresponding navigation information over the storage space as viewed from the AR device, determining a target object's location, obtaining a navigation route to the target object, and rendering the navigation 
space, it does not explicitly teach acquiring a three-dimensional spatial model of a storage space comprising storage location information. Bettis, an augmented reality enhanced interaction system, teaches A method for providing information of a stored object, comprising: acquiring a three-dimensional spatial model of a storage space, the three-dimensional spatial model comprising storage location information corresponding to at least one object stored inside the storage space, wherein: the storage space includes a plurality of racks, rendering the information of the target storage location over the storage space as viewed from the AR device comprises rendering information of the location of the target rack when the target rack appears in the field of view of the AR device, but it does not explicitly state overlaying information on a side region. Ritchey, a system for field of view support for facial sensing, teaches using line of site and views in a side region of a virtual reality device, but does not explicitly state the particular information being displayed in the particular fashion on a virtual reality device. The combination of prior art does not teach this specific way as to using sensors of the augmented/virtual reality device to determine where a line of sight is and placing information in the side region based on this and this adequately reflects the Examiner's opinion as to why the independent claims are allowable over the prior art of record.
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of displaying information supplementary information on a screen of an augmented reality device, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a detected line of sight in order to determine what information is moved where on the side region of the device, as pointed out by the Applicant on pgs. 3 and 4 of Applicant’s Remarks of 6/30/2020. Thus the independent claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical 
	Examiner notes that the Claims objections have been removed in light of Applicant’s amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


2/5/2022